Citation Nr: 1412890	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for bilateral sensorineural hearing loss disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 38 C.F.R. §  20.900(c) (2013) 38 USCA § 7107(a)(2) (West 2002).

The Veteran had active service from February 1953 until February 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously denied the appeal in an August 2011 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision in October 2012 the Court vacated the Board's August 2011 decision and remanded the case for compliance with the terms of the Court's Decision.  In July 2013, the Board remanded the claim for further development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Results of an October 2009 VA audiometric examination correspond to a level II for the left ear and a level XI for the right ear.

2. Results of a March 2011 VA audiometric examination correspond to a level I for the left ear and a level XI for the right ear.

3.  Results of a November 2013 VA audiometric examination correspond to a level II for the left ear and a level XI for the right ear.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.85, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2007, January 2009, June 2010, August 2013, and November 2013 that fully addressed all notice elements.  The claim was readjudicated in a December 2013 Supplemental Statement of the Case. 

Furthermore, as this is an appeal arising from the initial grant of service connection, the notice that was provided in January 2007 and January 2009 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  Accordingly, the duty to notify has been met. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and also providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the RO obtained the Veteran's service treatment records, private medical records and reports of VA examinations.  The Veteran also submitted private medical records and lay statements in support of his claim. 

In the present case, the claim was remanded in July 2013 to provide notice as to how to substantiate a claim on an extraschedular basis and to obtain a VA examination.  On remand, the AMC sent notification of the criteria for an extraschedular evaluation in an August 2013 letter.  A VA examination was obtained in November 2013 that included a discussion of the impact of the Veteran's hearing on daily life.  As such, the Board finds that the AMC substantially complied with the July 2013 remand order. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran was afforded VA examinations in October 2009, May 2011, and November 2013 in connection with his claim.  These reports were rendered by medical professionals following a thorough examination and interview of the Veteran and a review of the claims file.  The VA examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  

To the extent to which the Veteran argues that the examinations are not adequate as they are done in a "sterile" environment, the Board notes that the applicable regulations set for the type and manner of testing required and specifically indicate speech discrimination test be conducted in a controlled setting (not under "real world" conditions), and the rating of hearing loss disability involves the mechanical application of the rating schedule.  The Veteran has not argued that the examinations were otherwise inadequate.  The testing method is appropriate.  See, Martinak v. Nicholson, 21 Vet. App. 477 (2007).

Similarly, while the Veteran's representative has argued that the rating scheme for hearing loss is "inherently incapable of adequate explanation" and specifically argues that use of the Maryland CNC is unreliable as the decibel rating of the CNC is not considered or known and there is no method for comparing the CNC scores with social and occupational life, the representative has not made any specific allegations as to the knowledge, skill, or results from the examinations in this particular case.  

To the extent to which the representative disagrees with the actual rating criteria, the Board notes that at present this is the method used to evaluate hearing loss under the appropriate regulations and the Board is without authority to unilaterally change the rating schedule for evaluation of hearing loss as this would require notice-and comment requirements under the Administrative Procedure Act.  See e.g. National Organization of Veterans Advocates, Inc., v. Sec'y of Veterans Affairs, 725 F.3d 1312, 1314 (Fed. Cir. 2013) (discussing a regulation that was invalidated because the notice-and-comment requirements were not complied with); 38 U.S.C.A. § 1155; See also VA Compensation and Pension Regulation Rewrite Project, 78 Fed. Reg. 71042 (Nov. 27, 2013) (applying notice-and-comment rule making procedures to the proposed rewrite of the schedule for rating criteria among other regulations).  Thus, the three VA examinations comply with the regulations as currently written and are adequate for rating purposes. 

In the present case, the Veteran submitted several audiograms from a private audiologist.  It is unclear, however, whether the speech recognition scores reported on these private evaluations were conducted under the Maryland CNC as required by 38 C.F.R. § 4.85(a) and the Board carefully considered whether a remand was necessary.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)  As will be explained in detail below, however, the private audiograms utilized monitored live voice testing and are therefore insufficient for rating purposes.  Accordingly, a remand to determine if Maryland CNC testing was performed would only unnecessarily delay adjudication of the claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

The Veteran has not identified any other outstanding, available evidence that has yet to be obtained.  Accordingly, the Board finds that all necessary development has been accomplished and no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd sub nom. Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

The Veteran seeks an increased evaluation for bilateral hearing loss.  By way of history, the Board granted service connection for hearing loss of the right ear in a September 2009 rating decision.  The RO implemented this grant in a March 2010 rating decision and assigned a 10 percent evaluation under Diagnostic Code 6100, effective December 13, 2006.  A subsequent June 2010 rating decision granted service connection for the left ear and continued the 10 percent evaluation.  The Veteran contends the 10 percent rating evaluation does not accurately reflect the severity of his disability.  
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not materially changed and a uniform evaluation is warranted,

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).  

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The VA treatment records dated from September 2003 to August 2006 reflect no treatment for hearing loss.  However, an August 2004 VA learning assessment noted the Veteran was "deaf in right ear," no audiograms from VA treatment are of record.

The Veteran submitted reports, statements and audiograms from his private audiologist.  A December 2006 statement from the Veteran's audiologist notes that the Veteran reported being exposed to loud noises on the rifle range at Fort Jackson during basic training.  A subsequently received medical statement reported that he had an asymmetric sensorineural hearing loss due to firearm exposure during service.  An April 2010 private treatment record noted a severe sensorineural hearing loss in the left ear that was down sloping.  He had severe profound sensorineural hearing loss in the right ear.  There were at least four frequencies with more than 40 dB loss.  In his left ear there were two frequencies with a greater than 30 dB loss and one frequency with a greater than 20 dB loss.  A March 2011 private audiological statement noted that the Veteran had bilateral severe sensorineural hearing loss that was worse in the right ear than the left.  He noted that there was a comparison with the previous hearing test in April 2010 that demonstrated essentially the same degree of hearing loss.

The Veteran submitted three audiograms from this private physician dated in May 2007, April 2010 and March 2011.  These audiograms reflect puretone thresholds and speech recognition scores.  

As explained above, while it is unclear whether the Maryland CNC was utilized by the private audiologist, the record otherwise reflects that the private audiograms are not sufficient for rating purposes.  Specifically 38 C.F.R. § 4.85 requires an examination for hearing impairment must include a controlled speech discrimination test.  The private audiograms indicate that the test was done by MLV or monitored live voice and did not comply with the regulation.  See e.g. Willis v. Shinseki, 2012 WL 4711654 * 1 (Vet. App. 2012)(finding the Board's finding that the duty to assist was fulfilled was not clearly erroneous when the private audiologist report noted monitored live voice rather than Maryland CNC test). Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").  A "controlled speech discrimination test" is one based on discrimination of recorded speech.  The VA HANDBOOK OF STANDARD PROCEDURES AND BEST PRACTICES FOR AUDIOLOGY COMPENSATION AND PENSION EXAMINATIONS states: "Speech recognition must be obtained with a VA-approved recording of the Maryland CNC Test. . . . Therefore, live voice presentation of speech stimuli is not allowed." Sec. B (K.C. Dennis ed., 2004) available at http://vbaw.vba.va.gov/bl/21/rating/Medical/docs/cphandbook.pdf.  Hence, the private audiological evaluations are, at least in part, inadequate for rating purposes.   

The Board carefully considered whether the private audiograms could be used to determine a numeric designation based only on puretone threshold, particularly in light of the fact that the right ear consistently meets the criteria for exceptional patterns of hearing under 38 C.F.R. § 4.86, including on these three audiograms.  However, there is no indication that applying Table VIA to the left ear is appropriate as the left ear never meets the criteria of 38 C.F.R. § 4.86, including on these three audiograms, nor did the audiologist indicate that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores or other reasons.  38 C.F.R. § 4.85(c).  Additionally, there are other VA examinations during the relevant time periods which are sufficient to evaluate the claim.  Accordingly, as it is not appropriate to apply Table VIA to the left ear and as the speech recognition scores are not valid for rating, these three private reports lack substantial probative value.

The Veteran underwent a VA examination in October 2009.  The Veteran described noise from the rifle range and indicated after service he worked in a machine shop at Westinghouse for 22 years and had some exposure to machinery noise.  The report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
80
85
80
80
LEFT
30
35
70
70
51.25

Speech audiometry revealed speech recognition ability of 24 percent in the right ear and of 86 in the left ear.    

Given these findings, the mechanical application of the above results compels a numeric designation of XI in the right ear and II in the left ear under Table VI.  As the Veteran has puretone thresholds at each of the four specified frequencies of 55 decibels or more in the right ear, the Veteran meets the criteria for an alternative evaluation under 38 C.F.R. § 4.86.  Under 38 C.F.R. § 4.86, the puretone threshold average of 80 provides an assignment of VII under Table VIA.  

Using the higher numeric designation for the right ear, under Table VII (38 C.F.R. § 4.85), the designation of XI in the right ear and II in the left ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.  

The Veteran had another VA examination in May 2011.  The Veteran described his military noise exposure and post service occupational noise exposure.  He reported he was retired and denied current recreational noise exposure.  The report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
75
80
90
76.25
LEFT
15
25
35
70
36.25

Speech audiometry revealed speech recognition ability of 16 percent in the right ear and of 96 in the left ear.  The examiner noted there were "significant" effects on the Veteran's occupation but only explained that the impact on occupational activities was hearing difficulty.

Given these findings, the mechanical application of the above results compels a numeric designation of XI in the right ear and I in the left ear under Table VI.  Under 38 C.F.R. § 4.86, the puretone threshold average of 76.25 provides an assignment of VI for the right ear under Table VIA.  

Using the higher numeric designation for the right ear, under Table VII (38 C.F.R. § 4.85), the designation of XI in the right ear and I in the left ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.  

The Veteran had another VA examination in November 2013.  The report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
80
85
90
81.25
LEFT
20
45
70
65
50

Speech audiometry revealed speech recognition ability of 16 percent in the right ear and of 96 in the left ear.  The examiner noted the hearing loss impacted the ordinary conditions of daily life including ability to work as the Veteran had problems hearing on the right, when driving could not hear passenger and had problems with conversation.

Given these findings, the mechanical application of the above results compels a numeric designation of XI in the right ear and II in the left ear under Table VI.  Under 38 C.F.R. § 4.86, the puretone threshold average of 81.25 in the right ear provides an assignment of VII under Table VIA.  

Using the higher numeric designation for the right ear, under Table VII (38 C.F.R. § 4.85), the designation of XI in the right ear and II in the left ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.  

Based upon the evidence of record, the Veteran does not meet the criteria for an evaluation in excess of 10 percent under 38 C.F.R. § 4.85.  As illustrated above, applying the numerical values from the audiological examinations in record to the tables outlined in 38 C.F.R. § 4.85 and 4.86 reveals the current 10 percent rating is appropriate.  

The Board acknowledges the Veteran's statements that his bilateral hearing loss warrants an evaluation in excess of 10 percent and his statements that his hearing requires him to repeatedly ask others to speak up or repeat what they say and that testing does not reflect the real world.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, an increased evaluation will be denied.

Extra Schedular Evaluation

The Board has also considered whether referral for extraschedular consideration is indicated by the record, particularly in light of the Memorandum Decision.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1). 

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination. 38 C.F.R. § 4.85, Diagnostic Code 6100.  Although the Veteran challenged the adequacy of the audiological evaluation in his December 2011 informal brief to the Court, particularly as it was conducted in a sound control room, the Board notes that 38 C.F.R. § 4.86(b) remedies the problem and compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise. See 64 Fed. Reg. 25203 (May 11, 1999). 

The Board further notes that the November 2013 VA examination addresses the functional effects of the Veteran's hearing loss by noting that the Veteran's hearing causes more problems on the right and impacts his work as when he drives he cannot hear passengers and has problems with conversation.  The May 2011 VA examination similarly discussed the impact of the Veteran's hearing and noted "significant" effects on employment from hearing difficulty.  Significantly, this examination also noted that the Veteran was retired.  See Martinak v. Nicholson¸21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  The record does not present such an "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  While the May 2011 and November 2013 VA examinations reflect effects on employment, the record reflects that the Veteran is retired after a 22 year career at Westinghouse and does not suggest that the hearing loss has resulted in marked interference with employment.  For example, there is no indication that the Veteran requires significant time off from work or has required frequent hospitalizations for his hearing loss.  Rather, the difficulty and effects from the hearing loss have been described in terms of having difficulty with conversation and the Veteran noted in his brief that he frequently has to ask others to speak up or repeat things.  

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, there is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability due to the Veteran's bilateral hearing loss is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation in excess of 10 percent for a bilateral hearing loss disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


